Title: W. W. Billing to James Madison, 3 January 1832
From: Billing, W. W.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    City of Washington
                                
                                Jan. 3d 1832
                            
                        
                        
                        I enclose an account for Taxes due the Corporation of Washington for the years 1830 and 1831 amounting to
                            Ninety dollars and 49 cents—the property occupied by Mr. Richard Cutts—In troubling you with application for payment
                            of this bill it is proper I should state, that I have Calld on Mr. Cutts for it, but find there is no alternative
                            remaining but to advertise the property for sale. On one application to Mr Cutts he informed me that it was to be paid by
                            you.
                        The period having arrived when it is imperative on me to collect the tax, I have thought it adviseable to
                            apprize you of the fact previous to advertising the property for Sale, presuming such a measure unnecessary when you are
                            made acquainted with the case—you will excuse the liberty I have taken of addressing you on such a subject, presuming as
                            I did that it would be the most adviseable course—Very Respectfully your Obt Servt
                        
                            
                                W. W. Billing
                            Coll. 1st & 2nd Ward
                        
                    